Citation Nr: 0715775	
Decision Date: 05/25/07    Archive Date: 06/01/07

DOCKET NO.  02-10 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to service connection for multiple sclerosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The appellant had active duty in the U.S. Air Force from 
March to December 1985 and from December 2, 1990, to 
January 30, 1991.  The appellant had subsequent periods of 
active duty for training in the U.S. Air Force Reserves from 
March to December 1985, in August, September, October, and 
November 1990, and from August 9, 1998, to September 4, 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2001 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Salt Lake City, Utah, which essentially determined that, 
as new and material evidence had been received, the 
appellant's previously denied claim for service connection 
for multiple sclerosis would be reopened.  The RO then denied 
this claim on the merits.  The appellant perfected a timely 
appeal on this claim in July 2002.  

In February 2004, the Board determined that, as new and 
material evidence had been received, the appellant's 
previously denied claim for service connection for multiple 
sclerosis would be reopened.  The Board then remanded this 
claim to the RO via the Appeals Management Center (AMC) in 
Washington, D.C., for additional development.


FINDINGS OF FACT

1.  The diagnosis of multiple sclerosis was established in 
January 1999.    

2.  The appellant was not disabled by multiple sclerosis as a 
result of a disease or injury incurred or aggravated during 
active duty for training.    

3.  The competent evidence does not establish a diagnosis of 
multiple sclerosis during active duty or active duty for 
training or for many years thereafter and the preponderance 
of the competent evidence is against a nexus between a 
current diagnosis of multiple sclerosis and active duty or 
active duty for training.  




CONCLUSION OF LAW

Multiple sclerosis was not incurred in or aggravated by 
active duty or active duty for training, nor may it be 
presumed to have been incurred therein.  38 U.S.C.A. 
§§ 101(24), 1101, 1110, 1112, 1131, 5103, 5103A, 5107 (West 
2002 and Supp. 2006); 38 C.F.R. §§ 3.6, 3.303, 3.304, 3.307, 
3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the VCAA.  
See Pub. L. No. 106-475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA 
provides, among other things, for notice and assistance to VA 
claimants under certain circumstances.  VA has issued final 
rules amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)) (2006).  The intended effect 
of these regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits or 
who attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This 
fourth element of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  In Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Veterans Court) 
held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.

During the pendency of this appeal, on March 3, 2006, the 
Veterans Court issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Veterans Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

The Board finds that VA has met these duties with regard to 
the claim adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  Written notice provided 
in December 2000, March 2002, and May 2004 fulfills the 
provisions of 38 U.S.C.A. § 5103(a).  That is, the appellant 
was effectively informed to submit all relevant evidence in 
her possession and received notice of the evidence needed to 
substantiate her claim; the avenues by which she might obtain 
such evidence, and the allocation of responsibilities between 
herself and VA in obtaining such evidence.  See Beverly v. 
Nicholson¸ 19 Vet. App. 394, 403 (2005); see also Mayfield v. 
Nicholson, 19 Vet. App. 103, 109-12 (2005) (Mayfield I) rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
The December 2000 letter from the RO did not specifically 
refer to the VCAA; however, this letter discussed the general 
requirements for claims for service connection and requested 
additional evidence from the appellant showing in-service 
incurrence or aggravation of multiple sclerosis or continuity 
of symptomatology since service and provided examples of such 
evidence.  The appellant was subsequently informed of the 
VCAA's requirements in a March 2002 letter from the RO.  The 
Dingess requirements were not met until October 2006, when 
the RO readjudicated the issue on appeal.  See October 2006 
supplemental statement of the case.  However, the Board finds 
no prejudice to the appellant in proceeding with the issuance 
of this decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where Board addresses question not addressed by 
agency of original jurisdiction, Board must consider whether 
the appellant has been prejudiced thereby).  As to the timing 
of the notice of the Dingess requirements, while such notice 
was post-decisional, the Veterans Court has held recently 
that post-decisional notice is not prejudicial where the 
timing of the notice did not affect the essential fairness of 
the adjudication.  Dunlap v. Nicholson, No. 03-320 (U.S. Vet. 
App. Mar. 22, 2007).  And, as explained in more detail below, 
the preponderance of the evidence is against the appellant's 
claim.  Thus, any timing problem as to the notice of the 
appropriate disability rating or effective date to be 
assigned is moot.  See Dingess, supra.

Significantly, the evidence does not show, nor does the 
appellant contend, that any notification deficiencies, either 
with respect to timing or content, have resulted in 
prejudice.  That is, there has been no plausible showing of 
how the essential fairness of the adjudication was affected.  
See Mayfield v. Nicholson, 19 Vet. App. 103, 128, 129 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (due 
process concerns with respect to VCAA notice must be pled 
with specificity).  See also Overton v. Nicholson, 20 Vet. 
App. 427 (2006); Dunlap, supra.  

The Board also finds that all necessary assistance has been 
provided to the appellant.  The evidence includes service 
medical records, private treatment records, and VA medical 
records, including VA examination reports.  There is no 
indication of any additional relevant evidence that has not 
been obtained.  The appellant also was provided with an April 
2006 VA neurological examination, which either ruled out a 
current diagnosis or contained a negative nexus opinion 
relating to the claim on appeal.  The evidence is adequate to 
resolve this claim; there is no duty to provide another 
examination or a medical opinion.  38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 3.159(c)(4).
 
In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claim under consideration.  Adjudication of the claim at this 
juncture, without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the appellant.  See Bernard, supra.

Factual Background

A review of the appellant's service medical records indicates 
that she denied any relevant medical history at an enlistment 
physical examination in December 1984.  Clinical evaluation 
was completely normal.

The appellant certified on annual medical certificates dated 
in June 1988, August 1989, March and April 1991, March 1992, 
October 1996, and in November 1997 that she had no medical 
defect, disease, or disability which would disqualify her for 
full military duty.

On periodic Air Force Reserve physical examination in October 
1988, the appellant reported no relevant medical history.  
Clinical evaluation was normal.  It was noted that she had 
been in the Reserves for 31/2 years.

The appellant reported no new medical history on periodic 
physical examination in June 1992.  Clinical evaluation was 
normal except for a perforated eardrum in the left ear and 
enucleated tonsils.  

The appellant's periodic physical examination in November 
1996 was completely normal with the exception of a scar on 
the right wrist.  She complained of symptoms of chest pain, 
palpitations, and shortness of breath.  

In October 1999, the appellant reported experiencing numbing 
and tingling in her left arm and left leg.  

In a December 1999 letter, J.F.F., M.D. (- initials used to 
protect privacy) (Dr. J.F.F.), stated that the appellant had 
been under his care "for some time.  She suffers with a 
diagnosis of possible to probable multiple sclerosis, with 
mildly abnormal MRI [magnetic resonance imaging] of the 
brain."  This physician stated that the appellant 
experienced mild left-sided weakness, numbness, and tingling, 
but was unrestricted in her Air Force Reserve duties.

Dr. J.F.F. wrote a second letter in February 2000 in which he 
stated that the appellant had been under his care since 
March 31, 1998, after initially developing symptoms of left-
sided dysesthesia involving the upper and lower extremities 
and the face.  These symptoms had worsened gradually.  An MRI 
of the brain was significant for an area of T2 bright signal 
just above the posterior horn of the left lateral ventricle 
with normal cervical spine MRI.  An MRI on November 29, 1999, 
revealed multiple small T2 hyperintense foci within the deep 
white matter that was "felt to be of uncertain clinical 
significance."  Lumbar puncture was unremarkable.  The 
appellant had a diagnosis of probable multiple sclerosis and 
currently experienced severe fatigue, cognitive dysfunction, 
left-sided weakness, and muscle spasm.  Dr. J.F.F. stated 
that the veteran suffered from multiple sclerosis that had 
been progressively worsening gradually.  

The appellant declined to be referred to a Physical 
Evaluation Board in April 2000.

The appellant was found medically disqualified for continued 
military duty in June 2000 by reason of multiple sclerosis 
with significant muscular weakness and cognitive dysfunction.

A review of the appellant's service personnel records shows 
that she served in the U.S. Air Force Reserves from March to 
December 1985 and was released from active duty in December 
1985.  She was ordered to active duty from December 2, 1990, 
to January 30, 1991, in support of Operation Desert Shield.  
She was on active duty for training for 7 days in August 
1990, 7 days in September 1990, 4 days in October 1990, 
13 days in November 1990, and for 40 days from August 10, 
1998, to September 30, 1998.

The appellant was referred to a private physician from a 
hospital emergency room in April 1998 because of recurrent 
chest pain.  She reported "chest pains off and on since 
October 1997" which radiated in to her left arm and lasted 
20 to 30 minutes.  She experienced dizziness, 
lightheadedness, and shortness of breath during these 
episodes.  She had been told that these episodes might be 
anxiety.  Her episodes had diminished from occurring every 
other day to occurring once weekly.  Her past medical history 
was remarkable for a presumptive diagnosis of multiple 
sclerosis due to numbness in her left side.  An MRI showed 
"some sort of lesion" but a lumbar puncture was negative.  
Physical examination showed that her abdomen was 
unremarkable.  The impressions included possible multiple 
sclerosis.

The appellant was seen several times in a private hospital 
emergency room in August 1998 for complaints of chest pain, 
left side numbness radiating up to her face and in to both 
arms, and constant headaches since February 1998.  She 
reported a 2-month history of left pectoral, non-exertional, 
non-reproducible discomfort with occasional arm discomfort 
that woke her up in the middle of the night.  Her medical 
history included a negative work-up for multiple sclerosis.  
Physical examination showed no excruciating pain and a normal 
heart rate and rhythm with no murmurs.  Chest x-ray was 
unremarkable.  A private computerized tomography (CT) scan of 
the abdomen was negative.  The impressions included acute 
chest pain of unclear etiology, resolved chest pain of 
unknown etiology, acute anxiety, acute hyperventilation, 
acute abdominal pain of unclear etiology, and probable 
musculoskeletal pain.

On private outpatient treatment in February 1999, the 
appellant complained of chronic severe left-sided abdominal 
pain that had lasted for 9 months and prevented her from 
working.  She had a mildly elevated lipase level and a normal 
pancreas.  Her medical history included a recent diagnosis of 
multiple sclerosis.  Physical examination showed a soft 
abdomen with no masses and mild to moderate tenderness across 
the left side but no tenderness on the right side.  The 
impressions included multiple sclerosis per Dr. J.F.F.

A private MRI of the brain in July 1999 showed a very small 
(2-3 millimeter) area of poorly defined increased signal in 
the left centrum semiovale white matter which was within 
normal limits for the veteran's age.  The radiologist's 
impressions were no interval change since September 1998, 
with a scan that was considered within normal limits, and no 
definite evidence to suggest a demyelinating disease.

A private MRI of the brain in November 1999 showed few, 
scattered, small T2 hyperintense foci within the deep white 
matter.  The radiologist stated that, although a 
demyelinating process such as multiple sclerosis could have 
this appearance, the appellant's brain lesions were not 
typical for multiple sclerosis "and the size and quantity of 
the lesions are not greater than what can be within normal 
limits."

On private outpatient treatment in December 1999, the 
appellant reported that her neurologist had been unable to 
give her a definite diagnosis of multiple sclerosis.

In a December 2000 letter, Dr. J.F.F. stated that the 
appellant had been under his neurological care since 
March 31, 1998 and had last been seen on September 18, 2000.  
She had a diagnosis of multiple sclerosis which continued to 
progress.  She experienced pain and spasm in both left upper 
and lower extremities.  Her other symptoms included facial 
numbness, overwhelming fatigue, and cognitive dysfunction.

In a February 2001 letter, Dr. J.F.F. stated that the 
appellant "first became symptomatic with multiple sclerosis 
in the summer of 1997."

In March 2001, the appellant's service representative 
submitted multiple lay statements from several friends and 
co-workers of the appellant.  These lay persons described how 
the appellant's multiple sclerosis had affected her health 
and employment.  For example, A.K. stated that the appellant 
started missing work due to headaches and severe fatigue in 
the summer of 1997.  

A private MRI of the appellant's brain in February 2002 
showed no significant interval change in the non-specific 
white matter areas of hyperintensity.  No new lesions were 
identified.

The appellant submitted additional lay statements in support 
of her claim in April 2002.  S.R.K. stated that, while on a 
90-day active duty for training tour in August 1998, the 
appellant "sought medical help for problems she was having 
on several occasions, e.g. headaches, chest pains, dizziness, 
[and] difficulty in breathing" at Barksdale Air Force Base 
Hospital.  L.S.K. stated that the appellant "suffered with 
left-sided weakness, chest pains, headaches, dizziness, and 
other symptoms" during this period of active duty for 
training and was treated at Barksdale Air Force Base 
Hospital.

On a VA 3101 dated in May 2002, the National Personnel 
Records Center (NPRC) notified VA a search of records at 
Barksdale Air Force Base Hospital for 1998 showed no records 
for the veteran.

A private MRI of the appellant's brain in December 2003 
showed a focal well-defined region of hyperintense T2 signal 
in the white matter just lateral and superior to the left 
atrial trigone with no evidence of enhancement.  There had 
been no significant disease progression.  The radiologist 
concluded that these findings were compatible with multiple 
sclerosis, although he noted that there were no new areas of 
involvement or progression as compared to a prior scan.

On VA neurology examination in June 2004, the appellant 
reported symptoms that had been attributed to multiple 
sclerosis dating back to the fall of 1997.  She described 
experiencing a vague complaint of "not feeling right" with 
fatigue, malaise, and feeling "as if something bad was 
happening."  She described experiencing weekly symptoms of 
left-sided weakness, numbness, and tingling, left monocular 
eye blurring, memory loss, fatigue, and urinary frequency and 
urgency.  The appellant's thoracic spine MRI had been 
unremarkable for any multiple sclerosis lesions and her 
lumbar puncture had been normal.  The appellant also 
experienced headaches that were most frequent/severe near the 
time of the onset of her neurological symptoms.  She 
currently experienced headaches several times a month.  The 
appellant's medical history included questionable multiple 
sclerosis.  Motor strength testing was difficult to interpret 
due to poor/inconsistent effort of the entire left side, but 
the appellant was able to exert normal strength at least 
transiently except in the left hip flexor.  Her muscles had 
normal tone and bulk with no pronator drift or satellite sign 
and symmetrical fine motor skills and rapid alternative 
movements in the bilateral upper extremities.  The assessment 
was left entire body weakness, numbness, left eye blurring, 
and urinary frequency dating back to January 1998, which the 
VA examiner noted had been fluctuating since then and had 
been predated to the fall of 1997 by fatigue and malaise.

On outpatient treatment with Dr. J.F.F. in July 2005, the 
appellant complained of a "relapse" of multiple sclerosis 
in April 2005 with decreasing cognitive function, ongoing 
fatigue, pain in the left eye, and blurred vision.  A recent 
MRI had shown several hyperintense T2 and FLAIR signal foci 
in the periventricular subcortical white matter distribution 
that had increased in size and number.  MRI spectroscopy 
revealed multiple single voxel increased in choline to 
creatinine rations that were consistent with multiple 
sclerosis.  Physical examination showed strength of 5/5 
throughout with the exception of the left lower extremity at 
4+/5, an intact gait and cranial nerves, and unremarkable 
sensation to light touch.  The impression was multiple 
sclerosis.

On VA neurological examination in April 2006, the appellant 
complained of some intermittent blurred vision which "tends 
to come and go without provocation", some generalized left-
sided weakness, and generalized fatigue.  The VA examiner 
stated that he had reviewed the claims file.  He noted that, 
when the appellant was discharged from active service in 
1998, no specific diagnoses had been established for her 
complaints.  He also noted that, apparently, a diagnosis of 
multiple sclerosis was suspected by Dr. J.F.F. in March 1998.  
The VA examiner opined that the appellant's numerous non-
specific complaints, to include a heart flutter, headaches, 
back pain, mood swings, and decreased concentration, could 
not be related to the underlying suspected diagnosis of 
multiple sclerosis.  He stated that the appellant's complaint 
of blurred vision "has not been clearly documented in the 
medical records."  The appellant's speech, swallowing, and 
hearing remained normal.  Physical examination showed that 
the appellant moved freely, although slowly, with a normal 
but slow gait.  She had a normal full cranial examination 
with normal fundi and no real weakness on motor examination.   
The VA examiner noted a tendency for the appellant to give 
way when testing the muscles on the left side, but he stated 
that this was not a real weakness.  The appellant had a 
momentary normal contraction of the muscle and then a sudden 
give way.  Muscle tone and posture were normal.  Reflexes 
were 1+ for the upper extremities, 2+ for the knees, and 1+ 
for the ankles.  Sensory examination was normal.  

Following comprehensive physical examination of the 
appellant, the VA examiner concluded in April 2006 that the 
evidence would support a diagnosis of multiple sclerosis 
primarily because the MRI scan had changed over the years and 
the most recent MRI scan showed the presence of probably a 
few more small white matter lesions.  However, this examiner 
noted that the appellant's neurological examination was 
"actually quite normal and always has been."  Her spinal 
fluid was normal.  The VA examiner stated, "Certainly 
individuals with multiple sclerosis may have a prolonged 
course without significant neurological deficit and may have 
normal spinal fluid evaluation.  In giving the appellant the 
benefit of the doubt I will accept the diagnosis of multiple 
sclerosis."  The VA examiner also stated that it was 
impossible to determine exactly when multiple sclerosis was 
diagnosed since, although Dr. J.F.F. suspected this diagnosis 
in March 1998, it was not suspected earlier and treatment of 
suspected multiple sclerosis did not begin until January 
1999.  The VA examiner concluded that the diagnosis of 
multiple sclerosis was probably established at that time.  He 
also stated, "It appears that the diagnosis of multiple 
sclerosis was never established while the [appellant] was on 
active duty for any period of time nor within seven years 
after a period of active duty of 90 days or more.  Therefore, 
[it was] not caused by service."  In an addendum to this 
opinion, the VA examiner stated that, "if in fact [the 
appellant] has multiple sclerosis, there is no evidence to 
indicate that it was aggravated at any time during any of her 
stays on active duty."




Legal Criteria

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2006). 

With chronic disease shown as such in service (or within the 
presumptive period under Sec. 3.307) so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clear-cut clinical entity, at some later date.  
For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2006). 

Multiple sclerosis may be presumed to have been incurred in 
service if it becomes manifest to a compensable degree within 
seven years of separation from active service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2006).  To qualify for service connection on 
a presumptive basis, the veteran must have served 
continuously for 90 days or more during a period of war or 
after December 31, 1946.  38 C.F.R. § 3.307(a)(1).  For 
purposes of calculating the applicable presumptive period, 
the date of separation from service will be the date of 
discharge from the period of service on which the claim is 
based.  38 C.F.R. § 3.307(a)(2).

That an injury or disease occurred in service alone is not 
enough; there must be chronic disability resulting from that 
injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any injury or disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease or injury was incurred 
in service.  38 C.F.R. § 3.303(d).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006). 

The term "veteran" is defined as a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable."  38 U.S.C.A. § 101(2) (West 2002).  

The term "active military, naval, or air service" includes 
active duty, any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in line of duty, and 
any period of inactive duty training during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty.  38 U.S.C.A. 
§ 101(24) (West 2002); 38 C.F.R. § 3.6(a), (d) (2006).  The 
definitional statute, 38 U.S.C.A. § 101(24), makes a clear 
distinction between those who have served on active duty and 
those who have served on active duty for training.  The Court 
has held this statute, in effect, means that an individual 
who has served only on active duty for training must 
establish a service-connected disability in order to achieve 
veteran status and to be entitled to compensation.  
Furthermore, unless an appellant has established status as a 
veteran, neither the presumption of soundness nor the 
presumption of aggravation is applicable.  Paulson v. Brown, 
7 Vet. App. 466, 470 (1995); see also Biggins v. Derwinski, 
1 Vet. App. 474, 477-78 (1991).  

Active duty for training includes full-time duty performed 
for training purposes by members of the Reserves.  
38 U.S.C.A. § 101(22) (West 2002); 38 C.F.R. § 3.6(c)(1) 
(2006).  

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated while 
performing active duty for training.  38 U.S.C.A. §§ 101(24), 
106, 1131 (2006).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.  



Analysis

The Board finds that the preponderance of the evidence is 
against a finding of service connection for multiple 
sclerosis.  Initially, the Board notes that the appellant's 
active service consists of multiple periods of active duty 
for training in the Air Force Reserve and two periods of 
active duty from March to December 1985 and from December 2, 
1990 to January 30, 1991.  

Regarding the appellant's periods of active duty for 
training, the Board finds that the evidence does not 
establish that the appellant was disabled from multiple 
sclerosis due to injury or disease incurred or aggravated in 
the line of duty during his period of active duty for 
training.  There is no evidence that establishes that the 
appellant had multiple sclerosis during her periods of active 
duty for training.  There is no evidence of complaints or 
treatment for multiple sclerosis during the appellant's 
periods of active duty for training.  The appellant's service 
medical records show that she was discharged from the Air 
Force Reserve in 2000 because she was medically disqualified 
for further reserve duty as a result of multiple sclerosis.  
However, the appellant was not treated for multiple sclerosis 
until Dr. J.F.F. diagnosed it in March 1998.  There is no 
indication that the appellant was on active duty for training 
in March 1998, at the time of the diagnosis.  There is no 
indication in the service medical records that the appellant 
was disabled by multiple sclerosis during active duty for 
training.  

The term "active military, naval, or air service" includes 
active duty, any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in line of duty, and 
any period of inactive duty training during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty.  38 U.S.C.A. 
§ 101(24) (West 2002); 38 C.F.R. § 3.6(a), (d).  The 
definitional statute, 38 U.S.C.A. § 101(24), makes a clear 
distinction between those who have served on active duty and 
those who have served on active duty for training.  The Court 
has held this statute, in effect, means that an individual 
who has served only on active duty for training must 
establish a service-connected disability in order to achieve 
veteran status and to be entitled to compensation.  
Furthermore, unless an appellant has established status as a 
veteran, neither the presumption of soundness nor the 
presumption of aggravation is applicable.  Paulson v. Brown, 
7 Vet. App. 466, 470 (1995); see also Biggins v. Derwinski, 
1 Vet. App. 474, 477-78 (1991).  

Regarding the appellant's periods of active duty service, the 
appellant's longest period of continuous active duty service 
for more than 90 days was a period of active duty from March 
to December 1985.  The appellant's service medical records 
from this period show no complaints of or treatment for 
multiple sclerosis.  For the period of active duty from 
December 2, 1990 to January 30, 1991, the Board finds that 
there is no evidence of a diagnosis of multiple sclerosis 
during this period of active duty.  The Board recognizes 
that, although the medical evidence is not entirely clear on 
when the appellant's multiple sclerosis was first diagnosed, 
it appears that multiple sclerosis was not diagnosed while 
she was on active duty.  

As noted above, the appellant was not treated for multiple 
sclerosis until March 1998, at a time when she was not on 
active service.  Dr. J.F.F. informed the appellant's Air 
Force Reserve commanding officer in a December 1999 letter 
that she had been under his care for "some time" for a 
diagnosis of "possible to probable" multiple sclerosis and 
a "mildly abnormal" brain MRI.  He did not clarify this 
diagnosis until a February 2000 letter when he stated that 
the appellant had been under his care since March 31, 1998, 
and had a diagnosis of "probable" multiple sclerosis.  In a 
December 2000 letter, Dr. J.F.F. stated that the appellant 
had a diagnosis of multiple sclerosis which continued to 
progress.  In a February 2001 letter, Dr. J.F.F. stated that 
the appellant "first became symptomatic with multiple 
sclerosis in the summer of 1997" which also was not while 
the appellant was on active service.  There is no evidence 
that Dr. J.F.F. had access to or reviewed the appellant's 
claims file, to include her service medical records, before 
offering his opinions.  Dr. J.F.F. did not relate the 
diagnosis of multiple sclerosis to active service or any 
incident of such service.

By contrast, after reviewing the appellant's complete claims 
file, to include her service medical records, and 
comprehensively examining the appellant, the VA examiner 
concluded in April 2006 that it was impossible to determine 
exactly when the appellant's multiple sclerosis had been 
diagnosed.  The VA examiner stated that, although Dr. J.F.F. 
suspected a diagnosis of multiple sclerosis in March 1998, 
multiple sclerosis had not been suspected earlier.  Further, 
the VA examiner noted that the appellant's treatment for 
multiple sclerosis did not begin until January 1999.  As 
such, the VA examiner concluded in April 2006 that the 
diagnosis of multiple sclerosis was probably established at 
that time (in January 1999).  

Current regulations provide that service connection may not 
be based on a resort to speculation or even remote 
possibility.  See 38 C.F.R. § 3.102 (2006).  The Veterans 
Court also has provided additional guidance as to this aspect 
of weighing medical opinion evidence.  See, e.g., Stegman v. 
Derwinski, 3 Vet. App. 228, 230 (1992) (evidence favorable to 
the appellant's claim that does little more than suggest a 
possibility that his illnesses might have been caused by 
service radiation exposure is insufficient to establish 
service connection); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992) (medical evidence which merely indicates that the 
alleged disorder "may or may not" exist or "may or may 
not" be related, is too speculative to establish the 
presence of the claimed disorder or any such relationship).  
Accordingly, even if Dr. J.F.F.'s opinions are viewed in the 
light most favorable to the veteran, they do not establish 
service connection for multiple sclerosis.  

Service connection for multiple sclerosis is not warranted on 
a presumptive basis for either of the two periods of active 
duty.  For the period of active duty from March 1985 to 
December 1985, presumptive service connection for multiple 
sclerosis is not warranted because multiple sclerosis was not 
diagnosed within seven years of separation from service in 
December 1985.  As noted above, the medical evidence shows 
that the earliest diagnosis of multiple sclerosis was in 
March 1998, more than seven years after service separation.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

The Board notes that the presumptive provisions pursuant to 
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 and 
38 C.F.R. §§ 3.307, 3.309 do not apply to the appellant's 
period of service from December 2, 1990 to January 30, 1991 
because the appellant did not service continuously for 
90 days or more.  38 C.F.R. § 3.307(a)(1).  For purposes of 
calculating the applicable presumptive period, the date of 
separation from service will be the date of discharge from 
the period of service on which the claim is based.  38 C.F.R. 
§ 3.307(a)(2).  

The post-service medical evidence also does not contain a 
competent medical opinion relating the appellant's multiple 
sclerosis to active service or any incident of such service.  
As noted above, Dr. J.F.F. did not relate the diagnosis of 
multiple sclerosis to active service or any incident of such 
service.  The VA examiner in April 2006 also ruled out any 
medical nexus between the appellant's multiple sclerosis and 
active service, to include her periods of active duty and 
prior and subsequent periods of active duty for training (all 
of which the VA examiner referred to as "active duty").  
The VA examiner concluded that, although repeated 
neurological examination of the appellant had always been 
normal and her spinal fluid had been normal, the changes to 
her brain MRI supported a diagnosis of multiple sclerosis.  
However, because the multiple sclerosis diagnosis was never 
established during the appellant's brief period of active 
duty or her prior and subsequent active duty for training, 
because there was no evidence showing in-service aggravation 
of multiple sclerosis while the appellant was on active 
service, and because there was no evidence of multiple 
sclerosis within 7 years of the appellant's longest period of 
continuous active service for more than 90 days, the VA 
examiner determined that the appellant's currently diagnosed 
multiple sclerosis was not related to active service.  There 
is no contrary competent opinion of record.  

The only indications of a causal link between a current 
diagnosis of multiple sclerosis and service are the lay 
assertions of such a relationship.  However, it is well-
established that lay persons are not competent to opine on 
medical matters such as diagnoses or etiology of medical 
disorders.  Accordingly, the lay statements submitted by the 
appellant in support of her claim are entitled to no 
probative value.  See Cromley v. Brown, 7 Vet. App. 376, 379 
(1995); Espiritu, supra.

In conclusion, the Board also finds that the preponderance of 
the evidence shows that the appellant was not disabled by 
multiple sclerosis due to an injury or disease during her 
period of active duty for training, the multiple sclerosis 
was not incurred in or aggravated during the appellant's 
periods of active duty for training or active duty, the 
multiple sclerosis was not diagnosed within 7 years of 
separation from her longest period of active duty from March 
1985 to December 1985, and the multiple sclerosis is not 
medically related to the periods of active duty for training 
or active duty.  The competent evidence of record establishes 
that the multiple sclerosis was first suspected in March 1998 
and was diagnosed in January 1999.  As such, the 
preponderance of the evidence is against the claim for 
service connection for multiple sclerosis, and the claim is 
denied.  Gilbert, 1 Vet. App. at 54.  


ORDER

Entitlement to service connection for multiple sclerosis is 
denied.



____________________________________________
C. Krasinski
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


